Citation Nr: 0604240	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  00-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for plantar 
warts, foot fungus, and verruca vulgaris of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to March 
1953 and from June 1955 to August 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  In September 2004, the Board remanded the claim for 
additional evidentiary development.  The case has now been 
returned to the Board for further appellate consideration.  

Service connection was previously denied for neuropathy of 
the lower extremities, to include the feet, and for a 
psychiatric disorder as secondary to the service-connected 
skin disorder.  As such, these issues are not before the 
Board.


FINDINGS OF FACT

1.  The service-connected skin disorders (plantar warts, foot 
fungus, and verruca vulgaris of the left knee) are not 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.

2.  The service-connected skin disorders (plantar warts, foot 
fungus, and verruca vulgaris of the left knee) do not affect 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
plantar warts, foot fungus, and verruca vulgaris of the left 
knee were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 
7806 and 7813 (effective before August 30, 2002) and (2005) 
(effective on August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of VCAA letters to the 
veteran from the RO dated in December 2003 and October 2004, 
as well as by the discussions in the rating decisions, 
statement of the case (SOC), and multiple supplemental 
statements of the case (SSOCs).  By means of these documents, 
the veteran was told of the requirements to reopen a 
previously denied claim, establish service connection, of the 
reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the SOC 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran VCAA letters in December 2003 and October 2004 and 
SSOCs in April 2004 and, most recently, in September 2005, 
all of which included a discussion of the VCAA laws and 
regulations.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the 
content-complying letters in 2003 and 2004, his claim was 
readjudicated based upon all the evidence of record as 
evidenced by the SSOCs in 2004 and 2005.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2004 with an 
addendum in 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

Analysis

The veteran essentially is seeking a disability evaluation 
higher than 10 percent for plantar warts and foot fungus and 
for verruca vulgaris of the left knee.  In statement and 
testimony, the veteran report complaints associated with his 
feet.  He claimed that he was butchered and that his feet 
were cut on repeatedly without anesthesia until they created 
a chronic condition of severe pain which had left him 
practically wheelchair bound.  He showed photographs of his 
bandaged feet which were taken while he was in service.  

The RO granted service connection for plantar warts and 
verruca vulgaris of the left knee in an August 1958 rating 
decision assigning a noncompensable evaluation.  This 
decision was based on the service medical records which show 
that the veteran was treated for foot problems during 
service, to include plantar warts.  On VA examination in July 
1958, his warts had cleared, but there was a verruca on the 
left knee.  

The record reflects that the 10 percent rating was assigned, 
effective July 27, 1998.  That rating decision added foot 
fungus to the service-connected skin disorder's 
classification.  The increase was based on a VA treatment 
record from July 27, 1998, which showed that the veteran was 
seen for chronic pain and a gradual worsening of a burning 
sensation in both feet since 1956.  He said that he used to 
have a lot of plantar warts which were treated with liquid 
nitrogen and electrocautery in the past.  While he had no 
warts currently, he experienced a burning sensation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 
(2005).  Separate rating codes identify various disabilities.  
Id.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  The 
basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2005).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equipoise (in equal balance), the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

In cases where the veteran files an appeal of the initial 
rating assigned following establishment of service connection 
for a disability, the disability can be assigned different 
disability ratings ("staged" ratings) as the evidence 
warrants.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  However, in general, where, as here, the claim 
presented is one for an increased rating for a disability for 
which service connection was established years before, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, during the appeal process, rating criteria for skin 
disorders were amended in 2002, effective on August 30, 2002 
(see 67 Fed. Reg. 49,590-49,599 (July 31, 2002)) - thus, it 
is apparent that the 10 percent rating was based upon 
diagnostic criteria in effect prior to 2002.  As such, the 
Board discusses below both old and new skin disorder criteria 
bearing in mind that an increased rating could be warranted 
under the new criteria with the date of effectiveness of the 
increase limited to the effective date of the amendment, if 
the evidence supports such a determination.  See 38 U.S.C.A. 
§ 5110(g) (West 2002) ("where compensation . . . is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.").

Prior to August 30, 2002, skin disorders (other than scars) 
were rated under 38 C.F.R. § 4.118, DCs 7806 through 7819 
(2001).  Among these, DCs 7806 (eczema) and 7813 
(dermatophytosis) are relevant to this claim.  These two skin 
disorders were evaluated depending upon their location on the 
body, extent of areas affected, and extent to which they were 
repugnant or otherwise disabling.  Under old DCs 7806 and 
7813, a 10 percent rating was assigned for eczema or 
dermatophytosis with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating was assigned for eczema or dermatophytosis with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating required ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant appearance or 
disfigurement.  See 38 C.F.R. § 4.118, DCs 7806, 7813 (prior 
to August 30, 3002).

Effective on August 30, 2002, 38 C.F.R. § 4.118, DC 7806 
evaluates eczema or dermatitis.  A 10 percent rating is 
provided for dermatitis or eczema that affects at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; that requires intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is provided for pathology 
that is 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; that requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  With more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; where constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period, a 60 percent rating is assigned.

New DC 7813, effective on August 30, 2002, evaluates 
dermatophytosis.  A note to the revised DC 7813 states that 
dermatophytosis should be rated depending upon the 
predominant disability, which, for the purposes of this 
claim, could be dermatitis or eczema.  The revised criteria 
further provide that if the disorder covers an area of at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas is affected; or requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past twelve-month period, a 10 percent rating is 
warranted.  A 30 percent rating requires that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted where an area of more than 40 percent of the entire 
body or more than 40 percent of exposed areas is affected, 
or; where constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.

Of record are private and VA records dated in the late 1990s.  
These documents reflect that the veteran was initially seen 
in 1998 for neuropathy of the feet.  In October 1999, a 
plantar wart was removed.  

When examined by VA in October 2001, there was onychomycosis 
of both feet and diabetes mellitus with diabetic neuropathy.  
No warts were seen, but a history of such was noted.  While 
there was no pain or pruritis, there were complaints of 
tingling and numbness in the lower extremities, which were 
associated with the diabetes.  

Additional VA records dated through 2003 reflect treatment 
for numerous conditions, but not to include treatment for 
skin problems.  These records do show that the veteran was 
treated for complaints associated with peripheral neuropathy 
associated with his diabetes.  It was noted on occasion that 
his medical history included plantar warts.  

At a June 2004 dermatological evaluation, the veteran gave a 
history of having problems with plantar warts in service.  He 
felt that he did not receive good treatment during service, 
and he noted that his warts were removed with the use of 
liquid nitrogen, electric needles, and scalpels.  He said 
that his inservice treatment was painful and drove him to 
drink to relieve the pain.  

There was no evidence of plantar warts on exam, but the 
veteran's feet were covered with erythema and scaling that 
was consistent with some degree of dermatitis and tinea.  The 
actual body surface affected was reported to be 3 percent.  
There was no scarring or disfigurement.  The veteran reported 
being wheelchair bound due to the burning pain in the bottom 
of his feet.  He was unable to walk.  It was noted on June 
2004 psychological evaluation that the veteran was a diabetic 
with peripheral neuropathy who could not distinguish the 
difference between the inservice procedures done on his feet 
many years ago and his current diabetic neuropathy which 
caused the burning sensation in his feet.  

In a May 2005 addendum to the June 2004 report, the examiner 
stated that whether or not the dermatitis and tinea appearing 
"changes" currently seen were all related to military 
service could not be verified by the history or the exam.  He 
added, however, that it was as likely as not that many of the 
"changes" currently seen were related to the veteran's past 
history of foot problems stemming from military service.  

As discussed earlier, service connection for a skin disorder 
has been in effect for many years.  The first assignment of a 
compensable (10 percent) rating was in an August 1999 rating 
decision, effective on July 27, 1998, based upon diagnostic 
criteria then in effect.  As such, this case is one for which 
Francisco principles apply.  This means that, while the Board 
considers the veteran's medical history related to skin 
disorders, the primary focus of the Board's analysis is on 
the extent of the disability presented by the skin disorder 
in connection with the current claim, that is, from the late 
1990s forward.

Applying the manifestations of the veteran's service-
connected skin disorder to the appropriate DCs, new or old, 
does not result in a rating in excess of 10 percent.  

Under old DCs 7806 and 7813, a 30 percent rating was assigned 
for eczema or dermatophytosis with constant exudation or 
itching, extensive lesions, or marked disfigurement.  The 
evidence dated from the late 1990s forward shows removal of a 
plantar wart in 1999, but subsequent complaints primarily are 
related to neuropathy that results from his nonservice-
connected diabetes.  Even considering, however, that current 
findings of erythema and scaling on the entire surface of the 
feet are a result of his service-connected skin disorder, a 
rating in excess of 10 percent would not be warranted 
pursuant to old DCs 7806 or 7813.  There is no constant 
exudation or itching, extensive lesions, or marked 
disfigurement shown.  Further, while the veteran's complaints 
over the years are consistent and clearly significant, it was 
opined by a physician in 2004 that the veteran had been 
unable to distinguish between those problems that are the 
result of a nonservice-connected condition (diabetes) and 
those that are the result of his inservice treatment for 
warts.    

As for evaluation under new DC 7806 (eczema or dermatitis), 
the next higher schedular rating of 30 percent requires 
evidence that the condition affects 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; that requires systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past  
12-month period.  Here, the evidence indicates that while the 
veteran does have some skin manifestations on the entire 
soles of his feet, these findings are essentially believed to 
be the result of his nonservice-connected diabetes.  But, 
even considering these clinical findings of erythema and 
scaling of the soles of the feet as part and parcel of his 
service-connected skin condition, would not result in a 
rating in excess of 10 percent pursuant to the new criteria.  
Current manifestations affect about 3 percent of the entire 
body surface according to the examiner.  This is a mere 
fraction of the required minimum of 20 percent of affected 
body skin.  In fact, recent evidence documenting symptoms of 
3 percent of body skin is even below the minimum level 
required even for a 10 percent rating under new DC 7806, 
which requires 5-20 percent of the body affected.)  Nor does 
the evidence show that the veteran required therapy with 
corticosteroids or immunosuppressive drugs at all, much less 
for a minimum duration of six weeks during the past year.  
Treatment, for the most part, consisted of the use of various 
ways to cauterize or freeze the warts off over the years on 
an as-needed basis, with apparently good results as no 
plantar warts are currently shown  

Finally, as for new DC 7813 (dermatophytosis), the next 
higher rating of 30 percent rating requires, again, symptoms 
affecting 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas, or evidence of systemic therapy for 
a minimum of six weeks, but not constantly, during the past 
year.  As discussed earlier, the evidence does not meet these 
criteria.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  




ORDER

Entitlement to a rating in excess of 10 percent for plantar 
warts, foot fungus, and verruca vulgaris of the left knee, is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


